Citation Nr: 1108276	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to helpless child benefits on behalf of the Veteran's daughter J.S., on the basis of permanent incapacity for self-support before she attained the age of 18. 

2.  Entitlement to helpless child benefits on behalf of the Veteran's son J.S., on the basis of permanent incapacity for self-support before he attained the age of 18.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran and his wife testified at an October 2010 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to helpless child benefits on behalf of the Veteran's daughter J.S., on the basis of permanent incapacity for self-support before she attained the age of 18 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's son, J.S., was born in November 1977; his 18th birthday was in November 1995.   

2.  The evidence of record does not show that the Veteran's son, J.S., was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA helpless child benefits for the Veteran's son, J.S., are not met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for helpless child benefits for his son, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While notification of regulations pertinent to the establishment of an effective date and of the disability rating were not provided, the Veteran has not been prejudiced as a result, as the preponderance of the evidence is against his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified in the June 2008 letter as to the records needed to substantiate his claim.  However, he did not provide them.  He was also given 30 days subsequent to the date of his October 2010 Board hearing in which to submit the names of the mental institution in Gainesville, Florida in which he testified that his son J.S. was treated.  However, the Veteran has not identified this facility or provided other information as to other locations his son has been treated.  In September 2008, the Social Security Administration responded to the RO's September 2008 request for records, noting that they had no records relating to the Veteran's son.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, as will be discussed in more detail below, the Veteran asserts that his son, J.S., became permanently incapable of self-support prior to the age of 18.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful, specifically medical evidence showing permanent disability for the Veteran's son, prior to the age of 18.  In fact, after discussion on the record, the record was left open for 30 days for the express purpose of allowing the Veteran the opportunity to present medial or lay statements or evidence supporting his claim.  No such additional evidence was provided.  Accordingly, VA complied with 38 C.F.R. 3.103(c)(2) in this case to the extent possible in a case decided by law and not fact; neither the Veteran nor his representative has asserted otherwise. See Bryant v. Shinseki, 23 Vet. App. 488 92010); See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the Veteran's son J.S. was over 18 years of age at the time of his claim for helpless child benefits, no VA examination is required to determine his eligibility, as his capacity for self-support prior to age 18 is the focus of his claim.  See 38 C.F.R. § 3.159(c).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696.  

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried, and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 3.356 (2010).

The Veteran contends that his son, J.S., became permanently incapable of self-support before the age of 18.  To establish entitlement to VA benefits on the basis of being a helpless child, various factors under 38 C.F.R. §3.356 are for consideration.  Principal factors for consideration are:

(1)	 The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)	 A child shown by proper evidence to have been permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)	It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)	 The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356.

The United States Court of Veterans Appeals (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

However, review of the record, the Board finds that the appellant was not incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  There is no medical documentation of record showing such a mental or physical defect; as noted above, the Veteran asserted that his son J.S. was treated at a mental institution in Gainesville, Florida, prior to age 18, but has yet to identify that facility by name despite the fact that the record was held open for 30 days for him to do so.  Although the Veteran has submitted statements showing his payments for his son J.S.'s rent, mobile telephone, and automobile insurance, this evidence does not show that the appellant was incapable of self-support prior to age 18.

The Veteran testified at his October 2010 Board hearing that his son, J.S., was arrested at age 16 for armed robbery.  After he was sent to a group home in another state, he was hospitalized in northern Florida for mental health reasons, and is currently living in his car due to his inability to maintain employment.  It is the Veteran's contention that all of these events were due to his son J.S.'s bipolar disorder, which had first manifested prior to age 18, and which has prevented him from being able to support himself.  While the Board has considered the Veteran's beliefs in that regard, the medical documentation does not show such permanent incapacity for self-support prior to age 18, nor is there any medical documentation in the file to support a diagnosis of bi-polar disorder for the Veteran's son.  Without any supporting medical documentation or additional lay statements, the Board cannot find the Veteran's testimony credible.  There is simply no evidence other than the Veteran's statements that, J.S. was diagnosed with bi-polar disorder prior to age 18, or was otherwise incapable of self-support based on a physical or mental disability.  Such determination requires some medical expertise or evidence and none has been provided in this case.  For that reason, the Veteran is not entitled to helpless child benefits on J.S.'s behalf.

Because evidence satisfying the criteria for helpless child benefits is not of record, the preponderance of the evidence is against the Veteran's claim for benefits for his son J.S.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to helpless child benefits for the Veteran's son, J.S., on the basis of permanent incapacity for self-support before J.S. attained the age of 18, is denied. 


REMAND

Records relating to treatment of the Veteran's daughter, J.S., for anorexia in 1993 at All Children's Hospital in St. Petersburg, Florida, have already been associated with the record.  However, at his October 2010 Board hearing, the Veteran also indicated that his daughter was treated at All Children's Hospital in Miami, Florida, for depression.  Review of the record also reveals that she was treated by a Dr. Hussein at Charter Hospital in Tampa, Florida, prior to her 1993 admission to All Children's Hospital, as well as by Fern Harmonon, a nurse practitioner in Tampa, Florida, and Dr. Richard Trump in Brooksville, Florida, for mental health issues.  Although the Veteran noted in an August 2008 statement that he attempted to obtain some or all of these records, but that the treating facilities would not release the records due to the Health Insurance Portability and Accountability Act of 1996, VA must attempt to make reasonable efforts to obtain these records.  The VA should obtain all relevant private treatment records which could potentially be helpful in resolving the Appellant's claim.  See 38 C.F.R. § 3.159 (2010)

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining authorization from the Veteran or his daughter, J.S., attempt to procure copies of treatment of J.S. for the period 1991 through 1999 from the following private facilities/providers: All Children's Hospital in Miami, Florida; Dr. Hussein at Charter Hospital in Tampa, Florida; Fern Harmonon, N.P. in Tampa, Florida, and Dr. Richard Trump in Brooksville, Florida.  Document all attempts to secure this evidence in the claims file. If, after making reasonable efforts to obtain any of these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim. Provide a reasonable amount of time in which the Veteran and his representative may respond.

2.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


